PER CURIAM
Plaintiff insured appeals from a summary judgment for defendant insurer in this action for intentional interference with business relationships arising from defendant’s denial of plaintiffs insurance claim and the resulting litigation. See Largent v. State Farm Fire & Casualty Co. (A71495), 116 Or App 595, 842 P2d 445 (1992). The evidence on which plaintiff relies to create a material question of fact about the existence of an improper motive or improper means has no tendency to show either. See Rossi v. State Farm Mutual Auto Ins. Co., 90 Or App 589, 752 P2d 1298, rev den 306 Or 414 (1988). Summary judgment was proper.
Affirmed.